Morgan, J.
Plaintiffs were members of the Metropolitan Police force. In the discharge of their duty they were sent into the then city of Jefferson.
They allege that they were fired upon by an armed body of men, who, they aver, were authorized so to do by the authorities of the city of Jefferson, and were grievously wounded.
They aver that the authorities of the city of Jefferson having countenanced this attack upon them, the city is responsible for the damages which were inflicted upon them.
That they were wounded, and that their sufferings were great, is well established. But we do not think the city responsible for the damages which may result to one of its officers when in the discharge of his duty. It is a risk which he runs when he accepts the position.
Judgment affirmed.
Rehearing refused.